Dear Representative Reilly:
You have requested an opinion from this office concerning the taxability of video tapes and "dubs", which are copies of tapes made in the advertising business.
It is the opinion of this office that La. R.S. 47:302 (D) prohibits the imposition of state and local sales or use taxes on advertising items produced by an advertising business for a client, unless the advertising items are a mass produced product which involves the furnishing of minimal services other than the manufacturing service by the advertising business.
If you have any further questions concerning this request or if it does not adequately address the matter that you have raised, please do not hesitate to contact our office.
Very truly yours,
                                   Richard P. Ieyoub Attorney General
                                   BY: ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp